Citation Nr: 0023626	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-01 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from July 1965 to 
July 1969.  

This appeal arises from an April 1999 rating action of the 
Atlanta, Georgia, regional office (RO).  In that decision, 
the RO denied the issue of entitlement to service connection 
for post-traumatic stress disorder (PTSD).  


FINDING OF FACT

The veteran's claim for service connection for a psychiatric 
disability, to include PTSD, is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disability, to include PTSD, is well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Effective March 7, 1997, the regulatory provision that 
governs claims for service connection for PTSD, 38 C.F.R. § 
3.304(f), was revised.  Importantly, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should apply unless Congress provided otherwise or permitted 
the Secretary to do otherwise.  Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  

In this regard, the Board of Veterans' Appeals (Board) notes 
that, under the pertinent criteria in effect prior to 
March 7, 1997, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1996).  

According to the new regulation, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and that the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, one that appears to be meritorious.  
See Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
is service connected is not sufficient; the veteran must 
submit evidence in support of the claim that would "justify 
a belief by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet.App. 609, 611 (1992).  See also Caluza v. Brown, 
7 Vet.App. 498 (1995).

At a November 1999 hearing conducted at the RO before the 
undersigned member of the Board in the present case, the 
veteran testified that one of his stressors was submarine 
duty itself, which involved being confined in an enclosed 
area.  November 1999 hearing transcript (T.) at 26-27.  The 
veteran has also cited three specific in-service stressors.  

The veteran has stated that he served aboard the U.S.S. 
Davis, a submarine from approximately October 1966 to October 
1967.  Sometime between December 1966 and January 1967 while 
anchored in New London, Connecticut, a man aboard that 
submarine fell overboard and was not found until three days 
later.  The veteran contends that he helped in the retrieval 
of the sailor's body.  See, e.g., T. at 6-11, 27-28.  
Furthermore, the veteran claims that he sustained a shrapnel 
injury in approximately March 1967 when a powder keg which he 
was handling blew up in port in New London, Connecticut .  
See, e.g., T. at 18-22.  He stated in the summer of 1968 he 
went to Vietnam and served aboard a san pan.  His vessel was 
subjected to several enemy attacks and that, during one of 
these episodes in February 1969, a 1st Class Petty Officer 
Locke, a lead helmsman, was shot in the Mekong Delta.  See, 
e.g., T. at 15-18, 25-26, 28.  

The veteran's service personnel records indicate that the 
veteran had approximately two-and-a-half years of foreign 
and/or sea service during his active military duty while 
service aboard the U. S. Fulton. No citations or decorations 
were awarded which were indicative of combat or service in 
Vietnam. 

Of record is a December 1967 deck log report from the U.S.S. 
Fulton.  According to this document, while moored at New 
London the veteran, while handling explosives, received a 
laceration on his forehead.  He was treated by the ship's 
medical department and returned to duty.  

The service medical records reflect no complaint and finding 
pertaining to a psychiatric disability. 

A May 1997 VA examination, the veteran reiterated the 
previously set forth stressors.   Base don these strssors the 
examiner diagnosed severe PTSD and either neurodermatitis or 
a nervous disorder related to the dermatitis.  A September 
1997, VA examination confirmed the diagnosis of PTSD.  

To summarize, recent medical reports indicate that the 
veteran has been diagnosed with PTSD based upon his claimed 
stressors.  The December 1967deck-log report, in part 
confirms that the veteran sustained a facial injury when he 
attempted to handle explosives. 

In view of the veteran's reported in-service stressors, as 
well as the recent medical diagnoses of PTSD based on the 
reported stressors, the Board finds that the claim for 
service connection for a psychiatric disability, to include 
PTSD, is well grounded.  


ORDER

The claim for service connection for a psychiatric 
disability, to include PTSD, is well grounded and, to this 
extent only, the appeal is granted.  


REMAND

VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed.Cir. 
1997).  This duty to assist includes the duty to develop 
facts when the record before the Board is inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 
1 Vet.App. 90 (1990). 

In West v. Brown, 7 Vet.App. 70 (1994), the United States 
Court of Appeals for Veterans Claims (Court) held that, in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

During his hearing the veteran has provided reports of 
traumatic in-service events, including his helping in the 
retrieval of the body of a fellow sailor who had fallen 
overboard and was missing for three days between December 
1966 and January 1967 during assignment aboard the U.S.S. 
Davis in New London, Connecticut; his having sustained a 
shrapnel injury in approximately March 1967 when a powder keg 
that he was handling blew up in port in New London, 
Connecticut and which required hospitalization for three 
months at the St. Albans Naval Hospital; and his being 
subjected to several enemy attacks during his Vietnam service 
including the shooting of a 1st Class Petty Officer, a lead 
helmsman, in the Mekong Delta in approximately February 1969.  
He also indicated that his submarine duty was also a 
stressor.

His service personnel records show that he was stationed at 
the recruit training center beginning in July 1965.  In 
October 1965 he was transferred for land based duty at New 
London in October 1965.  His length of assignment was one 
year.  In October 1966 he was transferred to the submarine, 
U. S. S. Fulton, where he remained until he was discharged 
from active duty.  There is no indication of service aboard 
the U. S. S, Dace or U. S. S. Davis, or had service in 
Vietnam  

The service medical records show that the veteran received 
medical and dental treatment from December 1966 until his 
discharge while aboard the U. S. S. Fulton.  The records show 
he was referred from the U. S. S. Fulton to the dermatology 
clinic, St. Albans Naval Hospital, in September 1968 for a 
service connected skin disorder and that he was hospitalized 
at the St. Albans Naval Hospital in April and November 1967 
for tonsillitis. 

The evidence shows that when the veteran submitted his 
original claim in October 1969 for compensation benefits he 
reported that he was treated for a rash from 1967 to 1969 
while aboard the U. S. S. Fulton.  In his claim for service 
connection for migraine headaches, he indicated that while 
serving aboard the U. S. S. Fulton he was hit on the nose and 
forehead by a crane in 1967.  A copy of the deck log of the 
U. S. S. Fulton for December 1967 identifies the veteran as 
receiving a laceration on the forehead while handling 
explosives on December 16, 1967 while moored at New London.  
He was treated by the ships medical department and returned 
to duty.  It was further indicated that moored with the U. S. 
S. Fulton were the U. S. S. Dace, U. S. S. Jack, U. S. S. 
Tinosa, and the U. S. S. Skylark and other vessels from the 
Atlantic fleet.  The evidence also shows that an anxiety 
reaction was diagnosed by the VA in November 1970.

In October 1997 the veteran indicated that a stressor 
occurred in November 1966 in Scotland while serving aboard 
the U. S. S. Dace.

In October 1997 the RO requested the assistance of the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) in verifying the veteran's stressors, to include 
the sailor following overboard in Scotland in November 1966.  
The RO indicated that the veteran was stationed aboard the U. 
S. Dace.  In a May 1998 response, USASCRUR was unable to 
verify the stressors based on search of the records from the 
U. S. S. Dace.  As previously stated the service personnel 
records show that the veteran's only sea duty was aboard the 
U.S.S. Fulton from October 1966 until his discharge from 
active. 

The evidence confirms that the veteran served aboard a 
submarine for over two years.  Accordingly this stressor is 
verified.  The laceration to his head while handling 
explosives in December 1967 with treatment in the sickbay is 
also confirmed. The Board notes that the veteran was returned 
to duty the same day.  Accordingly to the extent described 
these stressors are verified.

During his hearing he indicated that he was treated at the VA 
facility in Tuskegee, Alabama from 1971 to 1982 and at the 
Decatur VA facility from 1982 to the present.  The Board is 
also aware that the veteran's claim is based on recollection 
of events which occurred over 30 years ago.  As such, the 
Board finds that additional development is warranted.

Accordingly, case is REMANDED to the RO for the following 
development:  

1.  The RO should ask the veteran to 
provide any additional information 
regarding the reported stressors which 
would be of assistance to the Board in 
verifying these incidents.  Such evidence 
should include any military documentation 
showing service aboard the U. S. S. Davis 
(Dace) and in Vietnam, to include 
identifying the vessel on which he served 
in the Mekong Delta.  He may submit lay 
statement to verify the reported 
stressors.  He should also be requested 
to clarify his tour of duty aboard the U. 
S. S. Fulton.

2.  The RO should obtain any additional 
treatment records from the Tuskegee VA 
Medical Center covering the period from 
1971 to 1982 and from the Decatur VA 
medical facility from 1982 to the 
present.

3.  The RO should contact the appropriate 
source(s), to include the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, VA 22150 and the U. S. 
Naval Historical Center and Chief, Naval 
Operation OPNAV, 09B15, Washington D.C., 
to provide any information which might 
corroborate the veteran's reported 
stressor with regard to the body of the 
fellow sailor which was retrieved by the 
veteran, such as copies of deck logs, and 
Captain's logs for the U.S.S. Fulton.  If 
additional information is received 
concerning other stressors which are 
verifiable, these should also be 
forwarded to the appropriate source for 
verification.

4.  Based upon the complete record, 
including the USASCRUR response, the RO 
must make a determination as to whether 
the veteran "engaged in combat with the 
enemy."  The RO must also specifically 
render a finding as to whether the 
veteran was exposed to a stressor or 
stressors in service and, if so, the 
nature of the specific stressor or 
stressors. 

5.  VA examinations by a psychiatrist and 
a psychologist should be performed to 
determine the nature and severity of any 
psychiatric disorder, to include PTSD.  
The claims folder and a copy of this 
Remand must be made available to the 
examiners in conjunction with the 
examination.  All indicated tests are to 
be conducted.  The RO is to inform the 
examiners that only a stressor(s) which 
has(have) been verified by the RO or the 
Board may be used as a basis for a 
diagnosis of PTSD.  The examiners should 
be informed that the stressors of being 
stationed aboard a submarine and the 
laceration to the head have been 
verified.  If PTSD is diagnosed, the 
psychiatrist should specify which 
stressor(s) was(were) used as the basis 
for the diagnosis, whether the stressors 
found to be established by the record 
were sufficient to produce post- 
traumatic stress disorder, and whether 
there is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the record.  If a 
psychiatric disorder other than PTSD is 
diagnosed, the psychiatrist, after a 
review of available service, and 
post-service, medical records, render an 
opinion as to whether it is as likely as 
not that the disability is related to the 
veteran's active military duty, to 
include his 26 months of submarine duty.  
A complete rationale for any opinion 
expressed must be provided. 

6.  The RO should thereafter re-
adjudicate the issue of entitlement to 
service connection for a psychiatric 
disability, to include PTSD.  
Adjudication of this claim should include 
consideration of the former and revised 
provisions of 38 C.F.R. § 3.304(f).  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  

After the veteran and his representative has been given 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration.  

The veteran may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



